Case 1:19-cv-00187-CG-MU Document 16 Filed 04/21/20 Page 1 of 1              PageID #: 128



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

  HANCOCK WHITNEY BANK,                      )
                                             )
        Plaintiff,                           )
                                             )
  vs.                                        ) CIVIL ACTION NO. 19-0187-CG-MU
                                             )
  DUMAS REALTY, INC., and                    )
  WILLIAM E. DUMAS, JR.,                     )
                                             )
        Defendants.                          )


                                     JUDGMENT

        In accordance with the court’s order entered on April 2, 2020, granting

 Plaintiff’s Motion for Entry of Default Judgment, and after review of the affidavit

 submitted by Hancock per that order, it is hereby ORDERED, ADJUDGED, and

 DECREED that judgment is entered in favor of Plaintiff, Hancock Whitney

 Bank, and against Defendant Dumas Realty, Inc., in the amount of $114,961.25

 which consists of principal, interest, and late fees in the amount of $112,891.30 and

 attorney fees in the amount of $2,069.95, plus interest, fees, and costs.

        DONE and ORDERED this 21 day of April, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
